Ferguson, Judge
(dissenting):
I dissent. Nowhere within the compass of his review did the staff judge advocate advise the convening authority that the voluntariness of the accused’s statement was a question of fact to be passed upon by him nor that the statement should be rejected in toto if, in the convening authority’s opinion, it was involuntary. See United States v Jones, 7 USCMA 623, 23 CMR 87; United States v Schwed, 8 USCMA 305, 24 CMR 115; and United States v Dicario, 8 USCMA 353, 24 CMR 163. I would return the case to a new convening authority for a new staff judge advocate’s review.